DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note that the listed NPL documents can be found in the parent application 16/914890.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to an electronic device, and more particularly, relate to an error correction circuit and/or a method for operating the error correction circuit.
The claimed invention as set forth in claim 1 recites features such as:
An error correction circuit configured to perform error correction of data stored in a memory device, the error correction circuit comprising: 
a memory configured to store at least one decoding parameter including a first graph-degree of a first variable node and a second graph-degree of a second variable node; and 
a processing circuit storing the first variable node and the second variable node, wherein a first number of first check nodes connected to the first variable node is different from a second number of second check nodes connected to the second variable node, 
wherein the processing circuit is configured: 
to determine the first graph-degree and the second graph-degree according to the first number and the second number; 
to determine a decoding rule for decoding of the data stored in the memory device, based on a combination of the first graph-degree and the second graph-degree; and 
to output corrected data based on a decoding result.
The prior arts of record, namely Chin et al. (US-20110264986), teach [a] decoding circuit including a data buffer comprises a plurality of storage elements for storing data symbols, a processing circuit comprising a plurality of inputs and outputs, wherein the processing circuitry is configured to process data symbols received via the plurality of inputs and outputs. First and second decoding parameters are determined by a decoding rule and wherein the first and the second decoding parameters are not changed throughout the decoding process. (Abstract, ¶ [0014], Fig. 5 and discussion therein).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 1. Independent claim(s) 8 and 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1.
Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JEONG et al. (US-20160344412) teaches parameters may be determined depending on cycles having the shortest length and the number of variable nodes included in these cycles and having a specific degree, and a sequence may be determined depending on a rule determined based on the parameters in a lifting step. (¶ [0137]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        07/29/2022